DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Poland on 01/25/2017. Applicant indicated a certified copy of the P.420300 application as required by 37 CFR 1.55 has been filed but the document could not be located in the file wrapper.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2022 has been considered by the examiner. 

Status of Claims
Applicant’s arguments and amendments filed on 5/24/2022 have been acknowledged and entered.
Claims 1-15 are pending.  
Claims 8-15 have been withdrawn.
Claims 1, 2, and 7 have been amended.
No new claims have been added.

	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a barrier layer arranged between the substrate and the conductive layer and made of aluminum oxide (AlOx) and titanium oxide (TiOx).  It is not clear that Applicant had possession of a conductive layer made of AlOx and TiOx because the disclosure indicates only alumina as Al2O3.  The only noted presence of “AlOx” is in the formula “AlOxNy”.  For purposes of furthering prosecution, examiner interprets AlOx as Al2O3.  Claims 2-7 are rejected as being dependent to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (JP2001243840A) in view of WO2016190283 A1 referenced as the US equivalent Ichihashi et al (US 2018/0134952 A1).
Regarding claims 1-2 and 6-7, Fukuda discloses an article in the form of “A/C/B” where (A) is a transparent polymer substrate with a (C) gas barrier layer and a (B) transparent thin film stack (conductive layer).  Fukuda teaches the thin film stack in the form of “a/b/a” where (a) comprises a high index film such as AZO, and (b) comprises an Ag alloy [0010]-[0011].  High index films may also include (ITO), oxides of cadmium and tin (CTO), aluminum oxide (Al2O3), zinc oxide (ZnO2), oxide of zinc and aluminum (AZO), indium oxide (In2O3), titanium oxide (TiO2) [0027] (comprising n oxide layers and n-1 metal layers alternately between the oxide layers).
Fukuda does not teach the barrier layer is aluminum and titanium oxide.
However, Fukuda teaches a silicon oxide barrier layer may be used as an excellent gas barrier.  Ichihashi teaches aluminum oxide and titanium oxide and other oxides and mixtures thereof are functionally equivalent to silicon oxide as a gas barrier on a polymer substrate [0190].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace silicon oxide gas barrier of Fukuda with a barrier comprising a mixture of aluminum oxide and titanium oxide as it is merely the selection of functionally equivalent barrier materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 3, Fukuda and Ichihashi teach all of the limitations of claim 1.
Fukuda and Ichihashi do not expressly teach wherein the barrier layer is a multilayer structure consisting of at least two sublayers stacked one on the other within the barrier layer and wherein one of the sublayers is made of a different material than another sublayer.
However, Ichihashi teaches aluminum oxide and titanium oxide and other oxides and mixtures thereof are functionally equivalent to silicon oxide as a gas barrier on a polymer substrate [0190] and the barrier layer may be designed so that sufficient transmittance and gas barrier property can be obtained.  It would be expected that providing multiple barrier layers would increase the barrier protection and reduce the transmittance of gas and vapor.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace silicon oxide gas barrier of Fukuda with a barrier comprising multiple different layers of Al2O3 and TiO2 and other oxides as necessary since they are functionally equivalent to SiO2 as a gas or vapor barrier layer to sufficient transmittance and gas barrier properties as needed.  
Regarding claim 4, Fukuda and Ichihashi teach all of the limitations of claim 1 and Fukuda further teaches the substrate as a plastic such as polyimide, polyethersulfone (PES), polyethylene terephthalate (PET), polypropylene. (PP), triacetyl cellulose (TAC) and the like [0018].

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (JP2001243840A) in view of WO2016190283 A1 referenced as the US equivalent Ichihashi et al (US 2018/0134952 A1) further in view of MacLean et al (US 20160/336552 A1).
Regarding claim 3, Fukuda and Ichihashi teach all of the limitations of claim 1.
Fukuda and Ichihashi do not expressly teach wherein the barrier layer is a multilayer structure consisting of at least two sublayers stacked one on the other within the barrier layer and wherein one of the sublayers is made of a different material than another sublayer.
However, MacLean teaches the use of barrier layers with multiple alternating layers of inorganic materials such as Al2O3, TiO2 or SiO2 to provide high permeation resistance with a more tortuous gas or vapor permeation path and more structural stability to the barrier layer [0022].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace silicon oxide gas barrier of Fukuda with a barrier comprising multiple alternating layers of inorganic materials such as Al2O3, TiO2 or SiO2 to provide the barrier of Fukuda high permeation resistance with a more tortuous gas or vapor permeation path and more structural stability.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (JP2001243840A) in view of WO2016190283 A1 referenced as the US equivalent Ichihashi et al (US 2018/0134952 A1) further in view of Agrawal et al “ZnO Doping in PET Matrix Enhances Conductivity of PET-ZnO Nanocomposites”.  
Regarding claim 5, Fukuda and Ichihashi teach all of the limitations of claim 4.
Fukuda and Ichihashi does not teach the substrate is doped with inorganic nanocomposites.
However, Fukuda teaches PET being a preferable choice as a substrate material [0018] and Agrawal teaches that PET becomes conducting after incorporation of ZnO nanoparticles and provides enhanced mechanical, thermal, optical, electronic, and optoelectronic properties as compared to either component material alone (p1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a polymer doped with an inorganic nanocomposite such as ZnO as the substrate polymer of Fukuda in order to provide the substrate with enhanced conductive, mechanical, thermal, optical, electronic, and optoelectronic properties advantageous to a device such as an OLED device.

Response to Arguments
Applicant’s amendments and arguments have been thoroughly considered.  The amendments have overcome the rejections under 35 U.S.C. 112(b) and the rejections have been withdrawn.  However, a new rejection under 35 U.S.C. 112 (a) has been applied as set forth above. Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784